—In an action to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Westchester County (Gurahian, J.H.O.), dated March 21, 1994, which, after a nonjury trial finding it 60% liable for the plaintiffs claim, is in favor of the plaintiff and against it in the principal sum of $12,007.
Ordered that the judgment is affirmed, with costs.
Upon our review of the evidence presented at the trial, we find that the Supreme Court correctly determined that the plaintiff is entitled to payment for 60% of the value of the services that she rendered to the defendant (see generally, Northern Westchester Professional Park Assocs. v Town of Bed-ford, 60 NY2d 492, 499; Clancy v County of Nassau, 142 AD2d 626, 627). Bracken, J. P., O’Brien, Ritter, Friedmann and Gold-stein, JJ., concur.